 Case 1:20-cv-00169-LO-TCB Document 3 Filed 02/26/20 Page 1 of 1 PageID# 34




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 Rossi Wade & Daughter(Jane Doe)

                         Plaintiffs,
                                                             Civil Action No. l:20-cv-169
          V.



 Truist Bank, et al..                                        Hon. Liam O'Grady

                         Defendants.



                                             ORDER


       This matter comes before the Court on Plaintiffs' Complaint. Dkt. 1. Though this

Complaint was filed as a new case, it is in fact an amended complaint in Plaintiff Rossi Wade's

earlier action. Wade v. Suntrust Bank & Employees, l:19-cv-1447, which was dismissed without

prejudice on December 30, 2019 for both insufficient service and failure to state a claim. The

Complaint here has failed to remedy the pleading deficiencies of the complaint in the first case,

does not meet federal pleading standards, and does not set forth a viable cause of action.

       Accordingly, the Complaint must be dismissed. Because this Complaint is effectively an

amended complaint, it is DISMISSED WITH PREJUDICE. Plaintiff Rossi Wade's Motion

for Leave to Proceed informa pauperis, Dkt. 2. is accordingly DENIED AS MOOT.

       It is SO ORDERED.



Februar        2020                                          Liam O
Alexandria, Virginia                                         United          istrict Judge
